NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

U.S. BANK, NATIONAL ASSOCIATION,             )
as trustee for Harborview Mortgage Loan      )
Trust 2005-10, Mortgage Loan Pass-           )
Through Certificates, Series 2005-10,        )
                                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )        Case No. 2D18-757
                                             )
EDWARD C. STURM, a/k/a EDWARD                )
STURM; CATHERINE STURM; and                  )
BAY WEST RENTALS, LLC,                       )
                                             )
             Appellees.                      )
                                             )

Opinion filed October 16, 2019.

Appeal from the Circuit Court for Sarasota
County; George K. Brown, Jr., Senior
Judge.

Nancy M. Wallace of Akerman LLP,
Tallahassee; William P. Heller of Akerman
LLP, Fort Lauderdale; and Celia C.
Falzone of Akerman LLP, Jacksonville,
for Appellant.

No appearance for Appellees.


CASANUEVA, Judge.

             In this residential foreclosure case, U.S. Bank, National Association, as

trustee for Harborview Mortgage Loan Trust 2005-10, Mortgage Loan Pass-Through
Certificates, Series 2005-10 (U.S. Bank), appeals a final judgment of dismissal entered

in favor of borrowers Edward and Catherine Sturm. Because the trial court erred in

entering final judgment for the Sturms, we reverse and remand for a new trial.1

              The Sturms moved for an involuntary dismissal following U.S. Bank's

presentation of its case-in-chief. The Sturms raised several arguments, including an

argument that U.S. Bank failed to prove that it substantially complied with the notice

requirements of paragraph twenty-two of the mortgage, a condition precedent to

foreclosure. Specifically, the Sturms argued that the notice sent pursuant to paragraph

twenty-two overstated the amount required to cure the default because it included

amounts that accrued more than five years earlier, beyond the statute of limitations.

The trial court asked the parties to file written briefs concentrating on the statute of

limitations argument and subsequently entered a final judgment in favor of the Sturms.2

              The Sturms relied on U.S. Bank, N.A. v. Diamond, 228 So. 3d 177 (Fla.

5th DCA 2017), as support for their statute of limitations argument. However, the Fifth

District has since receded from Diamond and its progeny. See Grant v. Citizens Bank,

N.A., 263 So. 3d 156, 157 & n.1 (Fla. 5th DCA 2018) (en banc) (receding from Diamond

and Velden v. Nationstar Mortg., LLC, 234 So. 3d 850 (Fla. 5th DCA 2018)).

              In Grant, the Fifth District rejected the argument that a foreclosing plaintiff

could not recover damages for defaults that occurred more than five years prior to the

filing of the action, adopting instead the view put forth by Justice Lawson in his




              1The   Sturms did not file an answer brief.
              2The
                 trial court did not appear to base its dismissal on the Sturms'
remaining arguments, and we decline to address them here.


                                             -2-
concurring opinion in Bollettieri Resort Villas Condominium Ass'n v. Bank of New York

Mellon, 228 So. 3d 72 (Fla. 2017). Grant, 263 So. 3d at 157-58 ("Justice Lawson

observed that when the right to accelerate the debt for non-payment is optional with the

holder of the note, the statute of limitations does not run until the note is due unless the

lender or holder accelerates and declares the full balance due earlier." (citing Bollettieri,
228 So. 3d at 74 (Lawson, J., concurring))). This court and the Third and Fourth

Districts have all done the same. See Grdic v. HSBC Bank USA, N.A., 267 So. 3d 473,

475-76 (Fla. 2d DCA 2019); Bank of Am., N.A. v. Graybush, 253 So. 3d 1188, 1193

(Fla. 4th DCA 2018); and Gonzalez v. Fed. Nat'l Mortg. Ass'n, 276 So. 3d 332, 336-37

(Fla. 3d DCA 2018).

              Likewise, we reject the argument that the paragraph twenty-two notice of

default can include only amounts that have accrued within five years. See Grdic, 267
So. 3d at 474-75. Accordingly, the Sturms' argument that their default notice did not

substantially comply with paragraph twenty-two fails, and the trial court erred in entering

a final judgment of dismissal. The final judgment is reversed, and this matter is

remanded for a new trial.

              Reversed and remanded.


VILLANTI and LUCAS, JJ., Concur.




                                            -3-